DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on November 4, 2021, the 112(b) rejections in the previous office action (dated 08/20/2021), are hereby withdrawn. Claims 1, 5-6, 9 and 10 have been amended, claims 2-4, 7-8, 11-13 and 15 were previously presented, claim 14 has been cancelled, and claims 16-21 were previously and still withdrawn from further consideration (due to the restriction requirement dated (04/30/2021)).
	Therefore, claims 1-15 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1 and its dependents are indefinite because it is not clear whether claim 1 is drawn to the sub-combination of: a packaging FOR an (packaged) object, or whether the claims are drawn to the combination of: a packaging AND an (packaged) object. This is because while some portions of the claim indicate that what is claimed is the sub-combination, other portions of the claim indicate that what is claimed is the combination (note Accordingly, all references to the (packaged) object is considered to be merely functional. On the other hand, clarification of the scope of the claims is required.
	In claim 1, Ln. 6-18, the phrase in each instance, “…the outer box…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing the same “a sealable outer box” (claim 1, Ln. 2) when referring to “the outer box” or a different “outer box” in these instances? Further clarification is required. To avoid confusion, examiner suggests the following change to claim 1, Ln. 2, “…an [[sealable]] outer box having…”
	In claim 1, Ln. 8, the phrase, “…its…” renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required. 
	In claim 1, Ln. 8-13, the phrase in each instance, “…the padded part…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, the applicant establishes “at least one padded part” (claim 1, Ln. 6), which suggests more than one “padded part.”  Therefore, it is unclear as to which specific “padded part” is being referred to in these instances. Further clarification is required. 
	In claim 1, Ln. 11-20, the phrases in each instance, “...a packaged object (200)…” and “…the packaged object…” renders the claim to be vague and indefinite because it is unclear if the claim 1, Ln. 1) or a different “object”? Furthermore, the “packaged object” is not positively recited; therefore, it is unclear whether the applicant intends to claim the “packaged object” as a part of the claimed invention or not? Further clarification is required.
	In claim 1, Ln. 15-20, the phrase in each instance, “…the support insert…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, the applicant establishes “at least one support insert” (claim 1, Ln. 12), which suggests more than one “support insert.”  Therefore, it is unclear as to which specific “support insert” is being referred to in these instances. Further clarification is required.
	In claim 2, Ln. 4, the phrase, “…and/or…” renders the claim to be vague and indefinite because of the indefinite meaning of the slash. Therefore, examiner suggests the following change “…[[and/]]or…”
	In claim 4, Ln. 11, the phrase, “…and/or…” renders the claim to be vague and indefinite because of the indefinite meaning of the slash. Therefore, examiner suggests the following change “…[[and/]]or…”
	In claim 2, Ln. 6, the phrase, “…the support insert…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, the applicant establishes “at least one support insert” (claim 1, Ln. 12; which claim 2 depends from), which suggests more than one “support insert.”  Therefore, it is unclear as to which specific “support insert” is being referred to in these instances. Further clarification is required.
	In claim 7, Ln. 2, the phrase, “…the support insert…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, the applicant establishes “at least one claim 1, Ln. 12; which claim 7 depends from), which suggests more than one “support insert.”  Therefore, it is unclear as to which specific “support insert” is being referred to in these instances. Further clarification is required.
	In claim 8, Ln. 2, the phrase, “…the support insert…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, the applicant establishes “at least one support insert” (claim 1, Ln. 12; which claim 8 depends from), which suggests more than one “support insert.”  Therefore, it is unclear as to which specific “support insert” is being referred to in these instances. Further clarification is required.
	In claim 9, Ln. 3, the phrase, “…the support insert…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, the applicant establishes “at least one support insert” (claim 1, Ln. 12; which claim 9 depends from), which suggests more than one “support insert.”  Therefore, it is unclear as to which specific “support insert” is being referred to in these instances. Further clarification is required.
	In claim 10, Ln. 2-4, the phrase in each instance, “…the support insert…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, the applicant establishes “at least one support insert” (claim 1, Ln. 12; which claim 10 depends from), which suggests more than one “support insert.”  Therefore, it is unclear as to which specific “support insert” is being referred to in these instances. Further clarification is required.
	In claim 10, Ln. 6-7, the phrases, “…the padding parts (120)…” and “…the padding part…” both lack antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “at least one padded part (120)” (claim 1, Ln. 6; which claim 10 depends from) when referring to “the padding parts” and “the padding part” or a different “padding part”? Further clarification is required.
	In claim 11, Ln. 2, the phrase, “…the padding parts (120)…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “at least one padded part (120)” (claim 1, Ln. 6; which claim 11 depends from) when referring to “the padding parts” or a different “padding part”? Further clarification is required.
	In claim 12, Ln. 2, the phrase, “…the padded parts (120)…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “at least one padded part (120)” (claim 1, Ln. 6; which claim 12 depends from) when referring to “the padded parts” or a different “padded parts”? Further clarification is required.
	In claim 12, Ln. 3, the phrase, “…the packaged object (200)…” renders the claim to be vague and indefinite because it is unclear if the “packaged object” is the same as “an object (200)” (claim 1, Ln. 1; which claim 12 depends from) or a different “object”? Furthermore, the “packaged object” is not positively recited; therefore, it is unclear whether the applicant intends to claim the “packaged object” as a part of the claimed invention or not? Further clarification is required.
As for claims 2-15, due to their dependencies from claim 1, they too have these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.

Allowable Subject Matter
Claims 1-13 and 15 is/are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B. V. P./
Examiner, Art Unit 3736


/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736